363 So.2d 809 (1978)
GRAHAM CONTRACTING, INC., Appellant,
v.
STATE of Florida DEPARTMENT OF GENERAL SERVICES, Appellee.
No. KK-39.
District Court of Appeal of Florida, First District.
July 14, 1978.
Jon M. Wilson of Van Den Berg, Gay & Burke, P.A., Orlando, for appellant.
Spiro T. Kypreos, Tallahassee, for appellee.


*810 ON MOTION TO DISMISS APPEAL
SMITH, Acting Chief Judge.
Appellee's motion to dismiss this appeal is denied. Jurisdiction is relinquished to the Department, however, for appropriate procedures under Section 120.57, Florida Statutes (1977). The Department's letter dated April 14, 1978, appears to determine appellant's substantial interests. Yet it does not advise appellant of its opportunity for a hearing under Section 120.57(2), which is appropriate if the controlling facts are not disputed. Nor have we been referred to Department rules which provide notice of an opportunity to be heard as provided in Section 120.57(2). See General Development Corporation v. Division of State Planning, 353 So.2d 1199 (Fla. 1st DCA 1978). We have not been referred to any Department rule limiting the time within which, after April 14, 1978, appellant may appropriately have requested a Section 120.57(1) hearing on disputed factual matters, if any there are. The Department will therefore provide appellant an appropriate hearing on the matter addressed by the Department's letter of April 14, 1978, i.e., the tardiness of appellant's application for extra compensation and for extension of time. If, upon an appropriate hearing, the Department finds the appellant's application for extra compensation and for extension of time was untimely, an order so finding will be entered pursuant to Section 120.59 and a copy filed in this court, whereupon the motion to dismiss this appeal may be renewed.
MELVIN and BOOTH, JJ., concur.